ICJ_096_FisheriesJurisdiction_ESP_CAN_1996-05-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÉCHERIES

(ESPAGNE c. CANADA)

ORDONNANCE DU 8 MAI 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(SPAIN v. CANADA)

ORDER OF 8 MAY 1996
Mode officiel de citation:

Compétence en matière de pêcheries (Espagne c. Canada),
ordonnance du 8 mai 1996, C.I.J. Recueil 1996, p. 58

Official citation:

Fisheries Jurisdiction (Spain v. Canada),
Order of 8 May 1996, I.C.J. Reports 1996, p. 58

 

N° de vente:
ISSN 0074-4441 Sales number 676

ISBN 92-1-070739-7

 

 

 
58

COUR INTERNATIONALE DE JUSTICE

1996 ANNÉE 1996
8 mai

Rôle général
n° 96 8 mai 1996

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÉCHERIES

(ESPAGNE c. CANADA)

ORDONNANCE

Présents: M. BEDIAOUI, Président; M. SCHWEBEL, Vice-Président;
MM. ODA, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI BRAVO, M Hiccins, M. PARRA-ARANGUREN,
juges; MM. LALONDE, TORRES BERNARDEZ, juges ad hoc;
M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu larticle 48 du Statut de la Cour et les articles 31, 44 et 45, para-
graphe 2, de son Règlement,

Rend l'ordonnance suivante:

Vu la requéte enregistrée au Greffe de la Cour le 28 mars 1995, par
laquelle le Royaume d’Espagne a introduit une instance contre le Canada
au sujet d’un différend relatif a certains aspects de la compétence exercée
par le Canada en matiére de pécheries,

Vu l’ordonnance en date du 2 mai 1995 par laquelle, compte tenu de
l'accord intervenu entre les Parties au sujet de la procédure, le Président
de la Cour a décidé que les pièces de la procédure écrite porteraient

4
59 COMPÉTENCE PÊCHERIES (ORDONNANCE 8 V 96)

d’abord sur la question de la compétence de la Cour pour connaître du
différend et a fixé au 29 septembre 1995 et au 29 février 1996 les dates
d’expiration des délais pour le dépôt, respectivement, du mémoire de
l'Espagne et du contre-mémoire du Canada sur cette question,

Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans ces délais;

Considérant que, au cours d’une réunion que le Président de la Cour a
tenue avec les agents des Parties le 17 avril 1996, l’agent de Espagne a
exprimé le souhait de son gouvernement d’être autorisé à présenter une
réplique et que l’agent du Canada a indiqué que son gouvernement y était
opposé; et considérant que chacune des Parties a ultérieurement confirmé
ses vues à cet égard par écrit, le Canada dans des lettres de son agent
datées du 22 avril et du 3 mai 1996, et l'Espagne dans des lettres de son
agent datées du 25 avril et du 7 mai 1996;

Considérant que la Cour est suffisamment informée, à ce stade, des
moyens de fait et de droit sur lesquels les Parties se fondent au sujet de
sa compétence en l’espèce et que la présentation, par celles-ci, d’autres
pièces de procédure sur cette question n'apparaît en conséquence pas
nécessaire ;

La Cour,
Par quinze voix contre deux,

Décide de ne pas autoriser la présentation d’une réplique du deman-
deur et d’une duplique du défendeur sur la question de la compétence de
la Cour pour connaître du différend;

POUR: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Fleisch-
hauer, Koroma, Ferrari Bravo, M" Higgins, M. Parra-Aranguren, juges;
M. Lalonde, juge ad hoc;

CONTRE: M. Vereshchetin, juge; M. Torres Bernärdez, juge ad hoc;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le huit mai mil neuf cent quatre-vingt-seize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement du Royaume d’Espagne
et au Gouvernement du Canada.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
60 COMPÉTENCE PÊCHERIES (ORDONNANCE 8 V 96)

M. Torres BERNARDEZ, juge ad hoc, joint à l’ordonnance l’exposé de
son opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.
